--------------------------------------------------------------------------------

Exhibit 10.12
 
BERRY PETROLEUM COMPANY


NON-EMPLOYEE DIRECTOR


DEFERRED STOCK AND COMPENSATION PLAN




(as amended and restated effective November 19, 2008)




Section 1.       Establishment of Plan; Purpose.  The Berry Petroleum Company
Non-Employee Director Deferred Stock and Compensation Plan (the “Plan”) is
hereby established to permit Eligible Directors, in recognition of their
contributions to the Company (a) to receive Shares in lieu of Compensation and
(b) to defer recognition of their Compensation in the manner described
below.  The Plan is intended to enable the Company to attract, retain and
motivate qualified directors and to enhance the long-term mutuality of interest
between Directors and stockholders of the Company.


Section 2.       Definitions.  When used in this Plan, the following terms shall
have the definitions set forth in this Section:


2.1.          “Accounts” shall mean an Eligible Director’s Stock Unit Account
and Interest Account.


2.2.          “Board of Directors” shall mean the Board of Directors of the
Company.


2.3.          “Committee” shall mean the Compensation Committee of the Board of
Directors or such other committee of the Board as the Board shall designate from
time to time.


2.4.          “Company” shall mean Berry Petroleum Company, a Delaware
corporation.


2.5.          “Compensation” shall mean (a) the quarterly fee earned by an
Eligible Director for service as a Director; (b) the fee, if any, earned by an
Eligible Director for service as a member of a committee of the Board of
Directors; (c) the fee earned by an Eligible Director for (i) attendance at
meetings of the Board of Directors and (ii) attendance at meetings of
committees; and (d) any other cash compensation earned for service as a
Director.


2.6.          “Determination Date” shall mean, for the Compensation earned by an
Eligible Director (x) for the services identified in subsections (a), (b) and
(c) of the definition of “Compensation” above, the last trading day of the
fiscal quarter in which such service was provided, and (y) pursuant to
subsection (d) of the definition of Compensation above, the date designated by
the Board of Directors for the payment of such Compensation, or if such date is
not a trading day, the first trading day thereafter.


2.7.          “Director” shall mean any member of the Board of Directors,
whether or not such member is an Eligible Director.

 
1

--------------------------------------------------------------------------------

 

2.8.          “Effective Date” shall mean the date on which the Plan is approved
by the stockholders of the Company.


2.9.          “Eligible Director” shall mean a member of the Board of Directors
who is not an employee of the Company.


2.10.        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


2.11.        “Fair Market Value” shall mean the closing price or the last sale
(as reported by the New York Stock Exchange) of a Share or any other reasonable
basis using actual transactions of such Shares as reported and as shall be
consistently applied by the Committee.


2.12.        “Interest Account” shall mean the bookkeeping account established
to record the interests of an Eligible Director with respect to deferred
Compensation that is not allocated to Units in a Stock Unit Account.


2.13.        “Shares” shall mean shares of Stock.


2.14.        “Stock” shall mean the Class A Common Stock of the Company.


2.15.        “Stock Unit Account” shall mean a bookkeeping account established
to record the interests of an Eligible Director who has elected to have deferred
Compensation credited as Units in this Account.


2.16.        “Unit” shall mean a contractual obligation of the Company to
deliver a Share to an Eligible Director or the beneficiary or estate of such
Eligible Director as provided herein.


Section 3.       Administration.  The Plan shall be administered by the
Committee.


Section 4.       Deferred Compensation Program.


4.1.          Election to Defer.  On or before December 31 of any calendar year,
an Eligible Director may elect to defer receipt of all or any part of any
Compensation payable in respect of the calendar year following the year in which
such election is made, and to have such amounts credited, in whole or in part,
to a Stock Unit Account or an Interest Account.  Any person who shall become an
Eligible Director during any calendar year may elect, not later than the 30th
day after his term as a Director begins, to defer payment of all or any part of
his Compensation payable for the portion of such calendar year following such
election.


4.2.          Method of Election.  A deferral election shall be made by written
notice filed with the Corporate Secretary of the Company.  Such election shall
continue in effect (including with respect to Compensation payable for
subsequent calendar years) unless and until the Eligible Director revokes or
modifies such election by written notice filed with the Corporate
Secretary.  Any such revocation or modification of a deferral election shall
become effective as of December 31 of the year in which such notice is given and
only with respect to Compensation payable in respect of the calendar year
following the year in which such revocation or modification is made.  Amounts
credited to the Eligible Director’s Stock Unit Account prior to the effective
date of any such revocation or modification of a deferral election shall not be
affected by such revocation or modification and shall be credited and
distributed only in accordance with the deferral election in place prior to such
revocation and modification and otherwise in accordance with the applicable
terms of the Plan.  An Eligible Director who has revoked an election to
participate in the Plan may file a new election to defer Compensation with
respect to services rendered in the calendar year following the year in which
such new election is filed with the Corporate Secretary of the Company.

 
2

--------------------------------------------------------------------------------

 

4.3.          Investment Election.  At the time an Eligible Director elects to
defer receipt of Compensation pursuant to Section 4.1, the Eligible Director
shall also designate in writing the portion of such Compensation, stated as a
whole percentage, to be credited to the Interest Account and the portion to be
credited to the Stock Unit Account.  If an Eligible Director fails to designate
the allocation between the two Accounts, 100% of such Compensation shall be
credited to the Interest Account.  By written notice to the Corporate Secretary,
an Eligible Director may change the investment election and the manner in which
Compensation is allocated among the Accounts but only with respect to services
to be rendered in the calendar year following the year in which such new
investment election is filed with the Corporate Secretary.


4.4.          Interest Account.


a.           Any Compensation allocated to an Eligible Director’s Interest
Account shall be deemed earned and credited to the Interest Account as of the
Determination Date.


b.           Any amounts credited to the Interest Account shall be credited with
interest at the annual rate for the 3-month treasury bill as of the
Determination Date as quoted in the Wall Street Journal, times 3/12.


4.5.           Stock Unit Account.


a.           Any Compensation allocated to an Eligible Director’s Stock Unit
Account shall be deemed earned and credited to Units in the Stock Unit Account
as of the Determination Date.


b.           The number of Units allocated to the Eligible Director’s Stock Unit
Account pursuant to subsection (a) above shall be equal to the quotient of (i)
the aggregate Compensation allocated to the Stock Unit Account as of the
Determination Date divided by (ii) the Fair Market Value on the Determination
Date.  Fractional Units shall be credited, but shall be rounded to the nearest
hundredth percentile, with amounts equal to or greater than .005 rounded up and
amounts less than .005 rounded down.


4.6.         Dividend Equivalents.                                           


a.           An Eligible Director who has elected to defer Compensation to a
Stock Unit Account shall have no rights as a stockholder of the Company with
respect to any Units until Shares are distributed and delivered to the Eligible
Director.


b.           Notwithstanding the provisions of subsection (a), each Eligible
Director who has allocated Compensation to a Stock Unit Account shall have the
right to receive an amount equal to the dividend per Share declared by the
Company on the applicable dividend payment date (which, in the case of any
dividend distributable in property other than Shares, shall be the per Share
value of such dividend, as determined by the Company for purposes of income tax
reporting) times the number of Units held by such Eligible Director in his Stock
Unit Account (a “Dividend Equivalent”).

 
3

--------------------------------------------------------------------------------

 

c.           Dividend Equivalents shall be treated as reinvested in an
additional number of Units and credited to the Eligible Director’s Stock Unit
Account.


d.           The additional number of Units to be credited to the Eligible
Director’s Stock Unit Account pursuant to (c) (iii) shall be determined by
dividing (i) the product of (A) the number of Units in the Eligible Director’s
Stock Unit Account on the date the dividend is declared, and (B) the amount of
any cash dividend declared by the Company on a Share (or, in the case of any
dividend distributable in property other than Shares, the per share value of
such dividend, as determined by the Company for purposes of income tax
reporting), by (ii) the Fair Market Value on the last trading day of the fiscal
quarter in which the dividend is declared.


e.           Notwithstanding the date used for purposes of determining the
number of additional Units as provided in subsection (d) above, the additional
Units to be credited for Dividend Equivalents shall be deemed earned and
credited to the Eligible Director’s Stock Unit Account on the last trading day
of the fiscal quarter in which such dividend is declared.


f.           In the event of any stock split, stock dividend, recapitalization,
reorganization or other corporate transaction affecting the capital structure of
the Company, the Committee shall make such adjustments to the number of Units
credited to each Eligible Director’s Stock Unit Account as the Committee shall
deem necessary or appropriate to prevent the dilution or enlargement of such
Eligible Director’s rights and such adjustment shall be made and effective as of
the last day of the fiscal quarter in which such corporate transaction has
occurred.


4.7.         Distribution Election.


a.           At the time an Eligible Director makes a deferral election pursuant
to Section 4.1, the Eligible Director shall also file with the Corporate
Secretary a written election (a “Distribution Election”).


b.           The distribution from the Stock Unit Account shall be made in
Shares and the distribution from the Interest Account shall be made in
cash.  The Distribution Election shall specify that such distribution shall
commence, at the election of the Eligible Director, as soon as practicable
following the first business day of the calendar month following the date the
Eligible Director ceases to be a Director or on the first business day following
the calendar year in which the Eligible Director ceases to be a Director.


c.           Such distribution shall be in one lump sum payment or in such
number of annual installments (not to exceed ten (10)) as the Eligible Director
may designate on the Distribution Election.  The amount of any installment
payment shall be determined by multiplying the amount credited to the Accounts
of an Eligible Director immediately prior to the distribution by a fraction, the
numerator of which is one and the denominator of which is the number of
installments (including the current installment) remaining to be paid.

 
4

--------------------------------------------------------------------------------

 

d.           An Eligible Director may at any time prior to the time at which the
Eligible Director ceases to be a Director, and from time to time, change any
Distribution Election applicable to his Accounts, provided that no election to
change the timing or form of any final distribution shall be effective unless
(i) it is made in writing and received by the Corporate Secretary at least one
(1) year prior to the time at which the Eligible Director ceases to be a
director and (ii) the start date of any installment distribution or lump sum
payment is delayed at least five years.


4.8.         Unforeseeable Emergency Withdrawal.  Any Eligible Director may,
after submission of a written request to the Corporate Secretary and such
written evidence of the Eligible Director’s financial condition as the Committee
may reasonably request, withdraw from his Interest Account (but not from his
Stock Unit Account) up to such amount as the Committee shall determine to be
necessary to alleviate the Eligible Director’s unforeseeable emergency plus
applicable taxes as a result of the distribution.  Withdrawals will only be
approved for a severe financial hardship to the Eligible Director resulting from
an illness or accident of the Eligible Director, his or her spouse or dependent
(as defined in IRC § 409A (a) (2) (B) (ii)).


4.9.          Timing and Form of Distributions.


a.           Any distribution to be made hereunder, whether in the form of a
lump sum payment or installments, following the termination of an Eligible
Director’s service as a Director shall commence in accordance with the
Distribution Election made by the Eligible Director pursuant to Section 4.7.


b.           If an Eligible Director fails to specify in accordance with Section
4.7 a commencement date for a distribution or whether such distribution shall be
made in a lump sum payment or a number of installments, such distribution shall
be made in a lump sum payment and commence on the first business day of the
month immediately following the date on which the Eligible Director ceases to be
a Director.  In the case of any distribution being made in annual installments,
each installment after the first installment shall be paid on the first business
day of each subsequent calendar year, or as soon as practical thereafter, until
the entire amount subject to such Distribution Election shall have been paid.


Section 5.      Unfunded Status.  The Company shall be under no obligation to
establish a fund or reserve in order to pay the benefits under the Plan.  A Unit
represents a contractual obligation of the Company to deliver Shares to an
Eligible Director as provided herein.  The Company has not segregated or
earmarked any Shares or any of the Company’s assets for the benefit of an
Eligible Director or his beneficiary or estate, and the Plan does not, and shall
not be construed to, require the Company to do so.  The Eligible Director and
his beneficiary or estate shall have only an unsecured, contractual right
against the Company with respect to any Units granted or amounts credited to an
Eligible Director’s Accounts hereunder, and such right shall not be deemed
superior to the right of any other creditor.  Units shall not be deemed to
constitute options or rights to purchase Stock.

 
5

--------------------------------------------------------------------------------

 

Section 6.      Amendment and Termination.  The Plan may be amended at any time
by the Committee or the Board of Directors.  Unless the Board otherwise
specifies at the time of such termination, the termination of the Plan will not
result in the premature distribution of the amounts credited to an Eligible
Director’s Accounts.


Section 7.      General Provisions.


7.1.          No Right to Serve as a Director.  This Plan shall not impose any
obligations on the Company to retain any Eligible Director as a Director nor
shall it impose any obligation on the part of any Eligible Director to remain as
a Director of the Company.


7.2.           Rights of a Terminated Director.  Notwithstanding the fact that
an Eligible Director ceases to be a director during any fiscal quarter, the
Eligible Director’s Accounts shall be credited, on the last trading day of the
fiscal quarter, with all Compensation and Dividend Equivalents earned as of the
last business day he served as an Eligible Director.


7.3.           Construction of the Plan.  The validity, construction,
interpretation, administration and effect of the Plan and the rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
Delaware.


7.4.           No Right to Particular Assets.  Nothing contained in this Plan
and no action taken pursuant to this Plan shall create or be construed to create
a trust of any kind or any fiduciary relationship between the Company and any
Eligible Director, the executor, administrator or other personal representative
or designated beneficiary of such Eligible Director, or any other persons.  Any
reserves that may be established by the Company in connection with Units granted
under this Plan shall continue to be treated as the assets of the Company for
federal income tax purposes and remain subject to the claims of the Company’s
creditors.  To the extent that any Eligible Director or the executor,
administrator, or other personal representative of such Eligible Director,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.


7.5.           Severability of Provisions.  If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.


7.6.           Incapacity.  Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge any liability or obligation of the Board of
Directors, the Company and all other parties with respect thereto.


7.7.           Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.
 
 
6

--------------------------------------------------------------------------------